DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 11 – 30 are entitled to a priority date of May 25, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections

Claims 1, 13 – 16, and 22 – 25 are objected to because of the following informalities:    

Claim 1, Line 6: comprising should be amended to comprises for grammatical correctness. Alternatively, applicant could remove the word wherein and keep the word comprising.  

Claims 13, 14, 15, 16, 22, 23, 24, and 25: comprising should be amended to comprises for grammatical correctness. Alternatively, applicant could remove the word wherein and keep the word comprising.  

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 13 and 22: power storage unit (generic placeholder) that stores the DC voltage output from the converter unit (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 – 13 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (hereafter “Sasaki” – US 2019/0257234).

With regards to Claim 11:

Sasaki discloses a supercharging system, comprising: a compressor (compressor 73, Figure 1) driven by an electric motor (motor 72) to pump fluid to an internal combustion engine (engine 2); a turbine generator (turbine 31, generator 32, Figure 1) rotated by exhaust from the internal combustion engine (Paragraph 26); and a drive device (Figures 1, 2) that drives the electric motor by electricity generated by the turbine generator, wherein the drive device comprising: a rectifying unit (rectifier circuit 33, Figure 2) that rectifies the electricity generated by the turbine generator (Paragraph 34); a converter unit (charge control device 4 with step-down chopper circuit 41, Figure 2) that steps up or down a voltage value of a DC voltage rectified by the rectifying unit and outputs the DC voltage (Paragraphs 37, 39); an inverter unit (inverter 71, Figure 1) that drives the electric motor using the DC voltage output from the converter unit (Paragraph 31); and a control unit (controller 44) that controls a change amount of stepping up/down of the DC voltage in the converter unit (Paragraphs 47+).

With regards to Claim 12:

Sasaki discloses the change amount of stepping up/down is a change amount of stepping up/down between an input voltage Vin and a converter unit output voltage Vout (Paragraph 39: “The step-down chopper circuit 41 is a circuit for converting the output voltage of the turbine power generation device 3 into a desired direct current voltage”).

With regards to Claims 13 and 22:

Sasaki discloses the drive device comprising a power storage unit (low-voltage power storage device 5, high-voltage power storage device 6) that stores the DC voltage output from the converter unit.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 16 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter “Sasaki” – US 2019/0257234) in view of Richards et al. (hereafter “Richards” – US 2013/0134918).

With regards to Claims 14 and 23:

Sasaki does not explicitly disclose the control unit comprising: a target value setting unit that sets a target rotational frequency of the turbine generator; and a voltage change amount control unit that controls the change amount of the DC voltage in the converter unit so that a present rotational frequency of the turbine generator matches the target rotational frequency. Richards teaches a similar charging system as Sasaki (see Paragraph 37: “the forced induction system is for an internal combustion engine, wherein the system comprises a compressor, a turbine, a generator, an electric motor and a control system. In said aspect, the compressor acts to increase the pressure of gas into the engine and is comprising: a target value setting unit (speed target 96, Figure 3) that sets a target rotational frequency of the turbine generator; and a voltage change amount control unit that controls the change amount of the DC voltage in the converter unit so that a present rotational frequency of the turbine generator matches the target rotational frequency (Paragraph 69: “compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96…The components used to regulate the aggregate current 82 (the inner and outer feedback control loops 88, 90) may be considered as a current supply feedback loop for providing a current amplitude to the motor 84 windings). Although this is described as being applied to the motor, Richards teaches in Paragraph 86 that this same control method may also be applied to the generator, albeit “the current source is essentially reversed”. This control of speed also allows for a control of torque (Paragraph 72), thereby allowing control of energy harvesting from the exhaust as desired. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Sasaki by 

With regards to Claims 15 and 24:

Sasaki does not explicitly teach the features of Claims 15 or 24. Richards teaches a similar charging system as Sasaki (see Paragraph 37) and goes on to teach a target value setting unit (speed target 96, Figure 2) that sets a target value of a state quantity (motor/generator speed) indicating an operation state of the supercharging system as a target state quantity; a model analysis unit (Figures 3, 4) that uses a predetermined evaluation function including a difference (at 94 in Figure 3, difference between target speed and actual speed as determined by aggregate current) between a state quantity (actual speed 98) of the supercharging system and the target state quantity (target speed 96) as a variable, and calculates an optimal state quantity (via PI controllers 90, 88, Figure 3) of the supercharging system at which a solution to the evaluation function is substantially minimized after a predetermined time has elapsed (as is known for PI feedback controllers) based on an analysis model of the supercharging system; and a voltage change amount control unit (IGBT module 114, Figure 3) that controls the change amount of the DC voltage in the converter unit based on the optimal state quantity calculated by the model analysis unit (see Paragraphs 66 – 69 and 74 – 76). Although this is described as being applied to the motor, Richards teaches in Paragraph 86 that this same control 

With regards to Claims 16 and 25:

The Sasaki modification of Claims 15 and 24 teaches the target value setting unit sets a target rotational frequency of the turbine generator as the target state quantity (target speed 96, see Figure 3 of Richards); and the model analysis unit comprising a difference between a rotational frequency of the turbine generator (actual speed 98, Figure 3 of Richards) and the target rotational frequency as the variable in the evaluation function (PI feedback loops 88, 90, Figure 3 of Richards).


Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter “Sasaki” – US 2019/0257234) in view of Richards et al. (hereafter .

With regards to Claims 17 and 26:

The Sasaki modification of Claims 14 and 23 does not explicitly teach the target value setting unit sets the target rotational frequency at which a peripheral velocity ratio which is a ratio of an outer peripheral velocity of a turbine to a flow velocity of fluid flowing into the turbine in the turbine generator reaches a predetermined value. While a target speed is taught, there is no discussion on what the target speed is based on. Richards ‘961 teaches a turbine (12) of an internal combustion engine (20). Richards ‘961 goes on to teach a peripheral velocity ratio (tip speed ratio 170, Figure 2, Paragraph 48) which is a ratio of an outer peripheral velocity of a turbine to a flow velocity of fluid flowing into the turbine in the turbine generator (Paragraph 48: “The tip speed ratio is the rotational speed of the turbine compared to the speed of the gas flowing over the blades”). In Figure 2, Richards shows the known relationship between peripheral velocity ratio (i.e. tip speed ratio) and turbine efficiency. Notably, turbine efficiency peaks at a certain tip speed ratio depending on the operating speed of the turbine. Given this known relationship, it would have been obvious to one of ordinary skill in the art to modify the system of Sasaki as modified in Claims 14 and 23 by basing the target speed on the tip speed ratio in order to maximize turbine efficiency for that particular speed (Paragraphs 48 – 50 of Richards ‘961). 


Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter “Sasaki” – US 2019/0257234) in view of Richards et al. (hereafter “Richards” – US 2013/0134918), further in view of Richards (hereafter “Richards ‘961” – US 2016/0024961), further in view of Fontvieille et al. (hereafter “Fontvieille” – FR 2989117).

With regards to Claims 18 and 27:

The Sasaki modification of Claims 17 and 26 does not explicitly teach the target value setting unit sets the target rotational frequency at which the peripheral velocity ratio reaches the predetermined value based on an inlet temperature of the exhaust in the turbine generator and a pressure ratio of the exhaust in the turbine generator. Fontvieille teaches a control system for a supercharging system including a unit (Figures 3, 4) that inputs an inlet temperature of the exhaust (Tut), speed, and flow rate to determine a tip speed ratio (TSR) and a turbine efficiency (ηt), then uses this efficiency and a pressure ratio of the exhaust of the turbine (Pdt) to determine a position set-point leading to a target speed. Since the relationship between tip speed ratio/peripheral velocity ratio, inlet temperature, and pressure ratio downstream of the turbine are known (see e.g. equations 22 – 24 on Pages 30 – 31 of Fontvieille), it would have been obvious to one of ordinary skill in the art to modify the system of Sasaki as . 


Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter “Sasaki” – US 2019/0257234) in view of Richards et al. (hereafter “Richards” – US 2013/0134918), further in view of Fontvieille et al. (hereafter “Fontvieille” – FR 2989117).

With regards to Claims 19 and 28:

The Sasaki modification of Claims 14 and 23 does not explicitly teach the features of Claim 19. Fontvieille teaches a control system for a supercharging system including a unit (Figure 4) that uses an inlet temperature of the exhaust (Tut) at computer (22) to determine an optimal maximized efficiency (ηt) at computer (3), then ultimately uses this optimal efficiency and a pressure ratio of the exhaust of the turbine (Pdt) to determine a position set-point leading to a target speed. Since the relationship between inlet temperature, pressure ratio downstream of the turbine, and turbine efficiency are known (see e.g. equations 22 – 24 on Pages 30 – 31 of Fontvieille), it would have been obvious to one of ordinary skill in the art to modify the system of Sasaki as modified in Claims 14 . 


Claims 20, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereafter “Sasaki” – US 2019/0257234) in view of Richards et al. (hereafter “Richards” – US 2013/0134918), further in view of Johnson et al. (hereafter “Johnson” – US 2008/0032842).

With regards to Claims 20, 21, 29, and 30:

The Sasaki modification of Claims 14 and 23 does not explicitly teach a relationship between rotational frequency of the turbine and a rotational frequency and load state of the engine. Johnson teaches an engine system and further teaches that “the speed of the turbine is dependent upon the speed of the crankshaft (the amount of exhaust driving the turbine is related to engine speed and engine load), and therefore the turbine's efficacy in providing power to the supercharger is directly related to crankshaft speed” (Paragraph 12). Given these teachings and relationships, it would have been obvious to one of ordinary skill in the art to modify the system of Sasaki as modified in Claims 14 and 23 to maximize turbine efficiency based on operating conditions of the engine including engine speed and engine load. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection.

Stahlhut et al. (US 7541687) – teaches electrical arrangement between turbogenerator and motor including rectifier, converter, and inverter.

Noh (KR 10-1347355) – see Figure 1, compressor and turbine having motor and generator, respectively, and electrical interconnection therebetween.

Akashi et al. (US 2014/0346865) - teaches electrical arrangement between turbogenerator and motor including rectifier, converter, and inverter.

Zhang et al. (CN 106976066) – see Figures 1 and 2, compressor and turbine having motor and generator, respectively, and electrical interconnection therebetween including rectifier, converter, and inverter.

Shigemizu et al. (WO 2017/154149) - see Figures, compressor and turbine having motor and generator, respectively, and electrical interconnection therebetween including rectifier, converter, and inverter.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, March 31, 2021